DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. FR 1871085, filed on September 25th, 2018.
Information Disclosure Statement
The information disclosure statement filed 8-07-2019 has been considered. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: end 112 of the piezoelectric beam and arrow 134.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Para [0007] recites “capsultes” in line 1, but should recite “capsules”. 
Para [0077] recites “the anchoring screw 200” in line 4 and “the front end unit 200” in line 6. It appears that the anchoring screw 200 should be labeled as anchoring screw 202.
Para [0077] recites “screw 20” in line 6, but should recite “screw 202”. 
Para [0082] recites “support ring 204” in line 2, but in the corresponding fig. 7 depicts the support ring as reference number 205.
Appropriate correction is required.
Claim Interpretation
The term(s) “adapted to”, “intended to”, and “for” in the claim(s) may be interpreted as intended use. Intended use/functional language does not require that reference specifically teach or disclose the intended use of the element. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an anchoring member” and “a disengageable coupling member” in claim 1, “an elastically deformable element” in claims 2, 10, and 14, and “an element” in claim 9.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
In Claim 1, lines 3-4 the limitation “an anchoring member” has been interpreted under 112(f) as a means plus function limitation even though the word “means” is not explicitly used. The limitation includes a combination of a non-structural term anchoring member and functional language “for anchoring of the capsule to a wall of a patient’s organ” without reciting sufficient the structure to achieve the function. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Para [0007] describes the anchoring member as a helical screw. 
In Claim 1, line 9 the limitation “a disengageable coupling member” has been interpreted under 112(f) as a means plus function limitation even though the word “means” is not explicitly used. The limitation includes a combination of a non-structural term a 
In Claims 2, 10, and 14, lines 3, 2, and 3 respectively the limitation “an elastically deformable element” has been interpreted under 112(f) as a means plus function limitation even though the word “means” is not explicitly used. The limitation includes a combination of a non-structural term “an elastically deformable member” and functional language “adapted to apply an axial compression force”, “adapted to axially stress the conjugated shapes towards one another”, and “adapted to undergo, under effect of said reaction torque, a deformation” without reciting sufficient the structure to achieve the function. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Para [0024] recites “this elastically deformable element can in particular be an element of the group consisted of: corrugated ring, compression spring, leaf spring, deformable plastic ring and flexible material spacer”.
In Claim 9, line 3 the limitation “an element” has been interpreted under 112(f) as a means plus function limitation even though the word “means” is not explicitly used. The limitation includes a combination of a non-structural term an element and functional language “intended to bear against the wall of the patient’s organ” without reciting sufficient the structure to achieve the function. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: The specification does not provide clarity as to what “an element” is in this context. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations “an element” and “a disengageable coupling member” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is silent or contains description that is insufficient for one of ordinary skill in the art to ascertain the structure as claimed. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 3-6, 8-11, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 3 recites “a force higher than the predetermined threshold torque”; it is unclear what the threshold torque is or how it is applied through the elastically deformable element.
Claim 4 recites “located at the proximal end of the latter”; it is unclear what the latter is. Is it the disengageable coupling member, the prior claim, or another component of the claim set? Examiner recommends reciting the exact structural component that “the latter” is referring to. 
Claims 5 and 6 inherit the same deficiency.
Claim 8 recites “located at the proximal end of the latter” and “the anchorage member integral with the latter”; it is unclear what “the latter” is intended to correspond to in the claim. Are they the same structural component or different? Examiner recommends reciting the exact structural element that “the latter” is referring to. 
Claim 8 recites the limitation "the fitting member" in 8.  There is insufficient antecedent basis for this limitation in the claim.
 Claims 9-11, 13, and 14 inherit the same deficiencies. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Orts et al. (US Publication 2017/0106185 A1) herein after Orts in view of Ollivier (US Publication 2015/0165189 A1).
Regarding claim 1, Orts teaches an implantable autonomous capsule (fig. 3 leadless pulse generator 120 ), comprising: a tubular body housing a set of functional elements of the capsule (fig. 3 hermetic housing 102 and Para [0041] “The housing can also include an electronics compartment 110 within the housing that contains the electronic components necessary for operation of the pulse generator”), and at a proximal end of the capsule, a front-end unit comprising an anchoring member for the anchoring of the capsule to a wall of a patient's organ (fig. 3 anchor 66), wherein the front-end unit is, along with the anchoring member, mobile in relative axial rotation with respect to the tubular body (Para [0048] “The helical fixation anchor 66 may be fixed or extendable /retractable relative to the distal end of the leadless pulse generator 120”), but does not explicitly disclose wherein the capsule further comprises, between the front-end unit and the tubular body: a disengageable coupling member adapted to: allow said relative rotation when the tubular body receives an external rotational 
However, Ollivier discloses wherein the capsule further comprises, between the front-end unit and the tubular body: a disengageable coupling member (Para [0028] “The attachment mechanism 18 may for example include an axial smooth rod on which a disengageable mechanism connected to a stylet or in a catheter is hafted for driving the capsule in rotation…Basically, this mechanism consists of a helical spring used in radial compression, for the pinch effect and not for its axial tension/compression effect. Such a spring plays both the role of a disengageable connection mechanism and of a torque limiter against an excessive screwing action that could lead to a "core" of tissue”) adapted to: allow said relative rotation when the tubular body receives an external rotational stress that is applied thereto with the anchoring member anchored into the wall of the patient's organ (Para [0028]), the anchoring member then exerting a reaction torque higher than a predetermined threshold torque, and preventing said relative rotation in the absence of external rotational stress applied to the tubular body (Para [0040] “The process continues until the tissue 50 abuts against the shoulder 28 (configuration illustrated FIG. 5) formed on the body of the capsule. This stop will cause an abrupt increase in the reaction torque on the sub-catheter 42, which will cause disengagement of the temporary fastening mechanism 44, while protecting the tissue from being torn”).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the implantable autonomous capsule of Orts to further .
Claims 2-7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Orts in view of Ollivier as applied to claim 1 above, and further in view of Regnier et al. (US Publication 2012/0330392 A1) herein after Regnier (2012).
Regarding claim 2, Orts in view of Ollivier disclose the capsule of claim 1 and Orts further teaches an elastically deformable element (fig. 3 sleeve 130) adapted to apply an axial compression force between a first bearing face (fig. 4b inner surface 156), rotationally integral with the tubular body, and a second bearing face (fig. 4b distal face 134), rotationally integral with the front-end unit, but the combination does not explicitly disclose wherein the disengageable coupling member comprises: at least one friction interface between the front-end unit and the tubular body.
However, Regnier (2012) discloses wherein the disengageable coupling member comprises: at least one friction interface between the front-end unit and the tubular body (Para [0032] “Preferably, mechanically coupling the base to the capsule body includes at least two projecting tabs arranged at two opposite ends of the plate, extending from the inner face 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the capsule of Orts in view of Ollivier to further include wherein the disengageable coupling member comprises: at least one friction interface between the front-end unit and the tubular body as disclosed by Regnier (2012) as a way to design a device that can be removable without leaving large sutures on the implantation site as well as minimizing trauma to the tissue at the implantation site. 
Regarding claim 3 Orts further teaches wherein, in the absence of external rotational stress applied to the tubular body, the elastically deformable element applies, at the friction interface, a force higher than the predetermined threshold torque (Para [0052] “Third and as discussed in detail below, optional anti-rotation features of the fixation sleeve 130 can prevent anchor dislodgement once the fixation sleeve is compressed. Since fixation sleeve compression also results in radial expansion, tine features at the end of the expanded fixation sleeve 130 can help resist anti-rotation of the leadless pulse generator 120 once helical anchor fixation is achieved”).  
Regarding claim 4, Orts further teaches wherein the disengageable coupling member comprises a support ring rotationally integral with the anchoring member and coming into frictional bearing against a front annular surface of the tubular body, located at the proximal end of the latter
Regarding claim 5, Orts further teaches wherein the elastically deformable element applies the axial compression force against the support ring towards the front annular surface (Para [0056] “The conical arrangements of the sleeve 130 depicted in FIGS. 4A and 4B work together to facilitate the sleeve folding back on itself as the helical anchor 66 screws increasingly deeper into cardiac tissue abutting against the distal face 134 of the sleeve 130”).  
Regarding claim 6, Orts further teaches wherein the support ring comprises two faces, comprising: a first face directed towards the front annular surface, with a rotational degree of freedom and a first frictional contact at the interface between the first face and the front annular surface; and a second, opposite face, directed towards the elastically deformable element, with a rotational degree of freedom and a second frictional contact at the interface between the second face and the elastically deformable element (Para [0056] “The sleeve 130 includes a hollow interior 142 which is defined by a series of internal surfaces including an internal proximally expanding conical section 144 distally extending from the proximal face 132 to an inner annular ring 146. An interior intermediate cylindrical section 148 extends distally from the annular ring 146 to an interior transition 150. An interior distally expanding conical section 152 extends distally from the interior transition 150 to the distal face 134. The annular ring 146 includes a proximal surface 154, a cylindrical inner surface 156 and a distal surface 158. The proximal and distal surfaces 154, 158 extend radially inward from the adjacent internal surfaces of the wall structure of the sleeve 130”).
Regarding claim 7, Orts further teaches wherein the tubular body and the front-end unit are not mobile in axial translation between each other
Regarding claim 12, Orts further teaches wherein the elastically deformable element is an element of the group consisted of: corrugated ring, compression spring, leaf spring, deformable plastic ring and flexible material spacer (fig. 3 sleeve 130 and Para [0058]).  
Claims 8-11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Orts in view of Ollivier as applied to claim 1 above, and further in view of Regnier (US Publication 2017/0151429 A1) herein after Regnier (2017).
Regarding claim 8, Orts in view of Ollivier disclose the capsule of claim 1 and Orts further teaches wherein the disengageable coupling member comprises: a support ring rotationally integral with the anchoring member (Para [0056]); a front surface of the tubular body, located at the proximal end of the latter, opposite the support ring (Para [0056]), but do not explicitly disclose conjugated shapes provided on the support ring and on the front surface, respectively, the conjugated shapes allowing a mutual fitting of the tubular body with the front-end unit to allow the support ring, and correlatively the anchorage member integral with the latter, to be rotated by the fitting member of the front surface under the effect of the external rotational stress applied to the tubular body.  
However, Regnier (2017) discloses conjugated shapes provided on the support ring and on the front surface (fig. 3b and Para [0102]), respectively, the conjugated shapes allowing a mutual fitting of the tubular body with the front-end unit to allow the support ring (fig. 3b and fig. 6a/b and Para [0102]), and correlatively the anchorage member integral with the latter, to be rotated by the fitting member of the front surface under the effect of the external rotational stress applied to the tubular body
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the capsule of Orts in view of Ollivier to further include conjugated shapes provided on the support ring and on the front surface, respectively, the conjugated shapes allowing a mutual fitting of the tubular body with the front-end unit to allow the support ring, and correlatively the anchorage member integral with the latter, to be rotated by the fitting member of the front surface under the effect of the external rotational stress applied to the tubular body as disclosed by Regnier (2017) as a way to further minimize the damage done to the tissue during implantation.
Regarding claim 9, Orts further teaches wherein the tubular body and the front-end unit are mobile in axial translation relative to each other (Para [0048] “The helical fixation anchor 66 may be fixed or extendable /retractable relative to the distal end of the leadless pulse generator 120”), and the tubular body can carry, at its proximal end, an element intended to bear against the wall of the patient's organ (sleeve 130), this element being adapted to exert, during the penetration of the anchoring member, an axial reaction force capable of axially disconnecting the respective conjugated shapes of the support ring and of the front surface (Para [0056] “The conical arrangements of the sleeve 130 depicted in FIGS. 4A and 4B work together to facilitate the sleeve folding back on itself as the helical anchor 66 screws increasingly deeper into cardiac tissue abutting against the distal face 134 of the sleeve 130”).  
Regarding claim 10, Orts further teaches wherein the disengageable coupling member further comprises an elastically deformable element adapted to axially stress the conjugated shapes towards each other (Sleeve 130 and Para [0056] “The conical arrangements of the 
Regarding claim 11, Orts further teaches wherein the elastically deformable element is adapted to undergo, under the effect of said axial reaction force, a deformation from a non-deformed state to a maximum deformation state corresponding to said predetermined threshold torque (Para [0056] “The conical arrangements of the sleeve 130 depicted in FIGS. 4A and 4B work together to facilitate the sleeve folding back on itself as the helical anchor 66 screws increasingly deeper into cardiac tissue abutting against the distal face 134 of the sleeve 130”).  
Regarding claim 13, Orts further teaches wherein the elastically deformable element is an element of the group consisted of: corrugated ring, compression spring, leaf spring, deformable plastic ring and flexible material spacer (fig. 3 sleeve 130 and Para [0058]).  
Regarding claim 14, Orts in view of Ollivier and Regnier (2017) disclose the capsule of claim 8 and Orts further teaches the disengageable coupling member comprises an elastically deformable element adapted to undergo, under the effect of said reaction torque (sleeve 130), a deformation between:  271579-028U Patent Applicationa state in which the elastically deformable element exerts between the conjugated shapes a radial constriction force causing the mutual fitting of the tubular body with the front-end unit (fig. 7b), and a maximum deformation state likely to disconnect the tubular body and the front- end unit, for a reaction torque corresponding to said predetermined threshold torque
However Regnier (2017) discloses wherein the tubular body and the front-end unit are not mobile in axial translation relative to each other (capsule body and base 200 are not in axial translation relative to each other. Instead they are coupled together by a fastening).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the capsule of Orts in view of Ollivier to further include wherein the tubular body and the front-end unit are not mobile in axial translation relative to each other as disclosed by Regnier (2017) because doing so would make the capsule more structurally sound by having less moving parts. Furthermore, it would prevent unwanted movement that could cause damage to the tissue where the capsule is implanted. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/A.M.E./Examiner, Art Unit 3792                                                                                                                                                                                                        
/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792